Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTE: This corrected notice of allowability includes the cancellation of claims 25 and 37 in the Examiner’s Amendment below, the cancellations of which were inadvertently omitted in the Notice of Allowance mailed 2/2/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bernard Brown on 1/27/2021.

The application has been amended as follows: 
IN THE CLAIMS:
REPLACE CLAIM 24 with – A method for cutting a dental material, comprising:
forming a hydrated polymerized acrylic acid by mixing water and a polymerized acrylic acid;
neutralizing the hydrated polymerized acrylic acid with a base to ionize and uncoil the polymer chains of the polymerized acrylic acid to obtain a neutralized polymerized acrylic acid solution for use in the mouth of a patient;

delivering the slurry to a nozzle, wherein the abrasive media remains suspended by the polymer chains of the neutralized polymerized acrylic acid; and
expelling the slurry through the nozzle onto the dental material in the mouth of a patient with sufficient force so that the polymer chains of the neutralized polymerized acrylic acid are sheared, thereby reducing buildup of the neutralized polymerized acrylic acid on the dental material.—

CANCEL CLAIM 25

REPLACE CLAIM 33 with -- The method of claim 24, wherein the abrasive media remains suspended by the polymer chains of the neutralized polymerized acrylic acid for six months.—

REPLACE CLAIM 36 with -- A method for cutting a tooth, comprising:
forming a hydrated polymerized acrylic acid by mixing water and a polymerized acrylic acid;
neutralizing the hydrated polymerized acrylic acid with a base to ionize and uncoil the polymer chains of the polymerized acrylic acid to obtain a neutralized polymerized acrylic acid solution for use in the mouth of a patient;

storing the slurry so that the abrasive media remains suspended by the polymer chains of the neutralized polymerized acrylic acid for at least one month;
delivering the slurry to a nozzle, wherein the abrasive media remains suspended by the polymer chains of the neutralized polymerized acrylic acid; and
expelling the slurry through the nozzle onto the tooth in the mouth of a patient with sufficient force so that the polymer chains of the neutralized polymerized acrylic acid are sheared, thereby reducing buildup of the neutralized polymerized acrylic acid on the tooth.—

CANCEL CLAIM 37

REPLACE CLAIM 42 with -- The method of claim 36, wherein the abrasive media remains suspended by the polymer chains of the neutralized polymerized acrylic acid for six months.—

REPLACE CLAIM 45 with -- A method for cutting a tooth, comprising:
forming a hydrated polymerized acrylic acid by mixing water and a polymerized acrylic acid;

mixing an abrasive media with the neutralized polymerized acrylic acid to make a slurry comprising 5 to 30 wt% abrasive media and 0.05 to 0.5 wt% of the polymerized acrylic acid, wherein the abrasive media is substantially evenly distributed throughout the slurry and mechanically suspended by polymer chains of the neutralized polymerized acrylic acid so the neutralized polymerized acrylic acid mechanically blocks particles of the abrasive media from migrating within liquid of the slurry;
storing the slurry in a reservoir so that the abrasive media remains fully suspended by the polymer chains of the neutralized polymerized acrylic acid for at least six months;
pressurizing the slurry to a pressure ranging from 500 psi to 2500 psi using a pressurizing device;
delivering the pressurized slurry through a conduit to an applicator containing a nozzle, wherein the abrasive media remains suspended by the polymer chains of the neutralized polymerized acrylic acid; and
expelling the pressurized slurry through the nozzle onto the tooth in the mouth of a patient with sufficient force so that the polymer chains of the neutralized polymerized acrylic acid are sheared, thereby reducing buildup of the neutralized polymerized acrylic acid on the tooth.--
Allowable Subject Matter
Claims 24, 26-29, 33-36, 38-39, 42-43 and 45 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments set forth in the Supplemental Appeal Brief filed 12/8/2020 have been fully considered and are persuasive to overcome the combination of Todd in view of Melbouci.  Specifically, the Examiner notes that such combination would not have been obvious to one of ordinary skill in the art for several reasons.  First, the Examiner notes Todd discloses a method and material for cutting dental materials using a high pressure fluid abrasive solution.  Melbouci, however is a dentifrice, not for cutting, but for gently abrading tooth surfaces to remove buildup (tarter, etc.) not tooth material.  As such, the specific composition of the abrasive solution of Melbouci, for example the specific components and their amounts, including polymerized acrylic acid, are based on the intended use of Melbouci, namely as a dentifrice, and not as a cutting fluid, and there is no evidence provided to extrapolate its successful function in the Todd method.  Second, the Examiner notes that although Todd discloses that the abrasive can be mixed with the fluid before entering the pump, it further teaches away from such an embodiment as pump damage can occur.  As such, adding the hydrated polymerized acrylic acid into the solution would increase the potential for pump damage as viscosity increases.  Therefore, Applicant’s arguments have been fully considered and are persuasive; the application is in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.